                        Case 4:12-cr-00495-JD Document 1569 Filed 08/21/20 Page 1 of 2

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                               v.                                             )
                      Derrick William White                                   )    USDC Case Number: CR-12-00495-029 JD
                                                                              )    BOP Case Number: DCAN412CR00495-029
                                                                              )    USM Number: 17388-111
                                                                              )    Defendant’s Attorney: Mark Goldrosen

  THE DEFENDANT:

         admitted guilt to violation of condition(s), as set forth in Charge One (1) in the Petition for Arrest
         Warrant for Offender Under Supervision, filed May 29, 2019. The defendant waived his right to a hearing.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   One                            Committed another federal, state, or local crime                            May 21, 2019
  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  6/29/2020
   Last Four Digits of Defendant’s Soc. Sec. No.: 3744                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1990
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable James Donato
   Oakland, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  8/21/2020
                                                                                  Date Signed
                      Case 4:12-cr-00495-JD Document 1569 Filed 08/21/20 Page 2 of 2

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Derrick William White                                                                              Judgment - Page 2 of 2
CASE NUMBER: CR-12-00495-029 JD

                                                             IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Time
        Served, concurrent with the sentence imposed in docket number 4:19-CR-00274-JD.


       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am          pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________           am       pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
